DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by MANN et al. (WO 2012148918) (herein after MANN)[cited in the IDs filed by the applicant].
As to claim 1, MANN discloses an optical device comprising: 
an array of sensor elements (the staring sensor mentioned in ¶0043); and
an array of optical channels disposed on the array of sensor elements (the multispectral filter element shown e.g. in Fig. 3…¶0045), 
wherein at least one optical channel of the array of optical channels is configured to pass bandpass filtered light to at least one sensor element of the array of sensor elements (bandpass filter strips A,B, C, Din Fig. 3…¶0046), and 
wherein at least one other optical channel of the array of optical channels is configured to pass non-bandpass filtered light to at least one other sensor element of the array of sensor elements (panchromatic filter strips EFGH…¶0048).

As to claim 2, MANN discloses the optical device wherein the array of optical channels is included in a multi spectral filter that is disposed on the array of sensor elements (the multispectral filter element shown e.g. in Fig. 3…¶0045).

As to claim 6, MANN discloses the optical device wherein the at least one optical channel, of the array of optical channels, includes a bandpass filter (the multispectral filter element shown e.g. in Fig. 3…¶0045)(¶0046).
As to claim 7, MANN discloses the optical device wherein the at least one other optical channel, of the array of optical channels, is a broadband transparent channel (transparent in the visible wavelength region…¶0055).
As to claim 9, MANN discloses the optical device wherein the array of sensor elements comprises a first quantity of sensor elements, wherein the at least one optical channel comprises a second quantity of optical channels, and wherein the first quantity is greater than the second quantity (¶0045-0046).

As to claim 10, MANN discloses a system, comprising: 
an array of sensor elements (the staring sensor mentioned in ¶0043); and 
a multispectral filter that is disposed on at least a portion of the array of sensor elements (the multispectral filter element shown e.g. in Fig. 3…¶0045), configured to: 
pass bandpass filtered light to at least one sensor element of the array of sensor elements (bandpass filter strips A,B, C, Din Fig. 3…¶0046), and 
pass non-bandpass filtered light to at least one other sensor element of the array of sensor elements (panchromatic filter strips EFGH…¶0048).



Claim 18 is rejected under 35 U.S.C. 102(a1) as being anticipated by McCall et al. (US 20200193580 A1) (herein after McCall).
As to claim 18, McCall disclose a multispectral filter, comprising: at least one bandpass filter component [¶0050]; and at least one broadband transparent component [¶0066], wherein the at least one bandpass filter component and the at least one broadband transparent component are configured to be disposed on a respective at least one sensor element of an array of sensor elements [¶0054, 0072].

	
	

Allowable Subject Matter
Claims 3-5, 8, 11-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3 and 13, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the at least one optical channel, of the array of optical channels, includes a bandpass filter coating, and the at least one other optical channel, of the array of optical channels, does not include a bandpass filter coating” along with all other limitations of the claim. 
As to claim 4, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the at least one optical channel, of the array of optical channels, includes a bandpass filter coating, and the at least one other optical channel, 

As to claim 5, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the at least one optical channel, of the array of optical channels, includes a bandpass filter coating, and the at least one other optical channel, of the array of optical channels, includes a broadband transparent coating” along with all other limitations of the claim. 
As to claim 8, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the at least one other optical channel of the array of optical channels includes two or more broadband transparent channels, and wherein each broadband transparent channel, of the two or more broadband transparent channels, has a respective optical density level” along with all other limitations of the claim. 
As to claim 11, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein at least one channel, of the plurality of optical channels, is a broadband transparent channel configured to pass the non-bandpass filtered light to the at least one other sensor element of the array of sensor elements” along with all other limitations of the claim. 
As to claim 12, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein at least one channel, of the plurality of optical channels, is a broadband transparent channel that includes an anti-reflection coating” along with all other limitations of the claim.

As to claim 15, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein a substrate of the multispectral filter is broadband transparent and at least some of the substrate is disposed on the at least one other sensor element, of the array of sensor elements, to allow the non-bandpass filtered light to pass to the at least one other sensor element” along with all other limitations of the claim.
As to claim 16, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein an anti-reflection coating is disposed on the at least one other sensor element of the array of sensor elements” along with all other limitations of the claim.
As to claim 17, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the multispectral filter is not disposed on at least one other portion of the array of sensor elements that includes the at least one other sensor element, wherein a broadband transparent coating is disposed on the at least one other sensor element of the array of sensor elements” along with all other limitations of the claim.
As to claim 19, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the broadband transparent component comprises a plurality 

As to claim 20, the prior arts alone or in combination fails to disclose the claimed limitations such as “a portion of a substrate of the multispectral filter; a broadband transparent coating; or an anti-reflection coating” along with all other limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886